Citation Nr: 1512045	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  14-32 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for asbestosis.

2.  Entitlement to service connection for asbestosis.





WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to November 1948 and from September 1950 to June 1952.

These matters come to the Board of Veterans' Appeals (Board) from a July 2013 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In January 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  Although the Veteran was represented by an attorney (S.T., Esq.) during the hearing, the attorney has filed a February 2015 Motion to Withdraw as the Veteran's Representative.  The Board hereby grants the attorney's motion to withdraw and the Veteran will proceed with no representative until is notified otherwise.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to service connection for bilateral charcot foot has been raised by the record in a December 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for asbestosis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  Service connection for asbestosis was denied in a November 2007 rating decision; the Veteran did not appeal.

2.  The evidence received since the November 2007 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for asbestosis.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2014).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for asbestosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II). 

The claim for service connection for asbestosis is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014), as further action is being requested for this issue.

II.  New and Material Evidence

A.  General Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Asbestosis

Service connection for asbestosis was originally denied in an unappealed November 2007 rating decision.  The denial was confirmed in an unappealed November 2008 rating decision.  At that time, the evidence consisted of the Veteran's service treatment records, private treatment records, VA treatment records, a buddy statement, and the Veteran's assertions.

The RO determined that service connection was not warranted for asbestosis.  Although the Veteran claimed that he was exposed to asbestos while travelling across the Pacific Ocean on a Navy ship, the RO noted that the service treatment records were negative for diagnosis or treatment of asbestosis.  Additionally, the RO observed that the Veteran had an extensive post-service exposure to asbestos as a plumber, and in 1995, a doctor indicated that the Veteran had obstructive pulmonary disease that was 20 percent attributable to asbestos exposure and 80 percent to cigarette smoking.  The RO confirmed the denial of service connection for asbestosis in a November 2008 decision.  The Veteran did not file a notice of disagreement, and the rating decision became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2014); 38 C.F.R. § 3.104 (2014).

The evidence added to the claims file subsequent to the November 2007 RO denial includes additional VA treatment records, additional private treatment records, copies of internet articles, a statement from a fellow serviceman, and the transcript from the Veteran's January 2015 Board hearing.  Pertinent to the current claim, these additional records contain evidence suggesting that in addition to exposure while aboard Navy ships, the Veteran was exposed to asbestos through wearing fireproof gloves as a machine gunner while on active duty.  This evidence has a tendency to support the premise that the Veteran was exposed to asbestos while on active duty.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's assertions are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for asbestos is reopened. 

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefits sought.  This will be discussed further below.


ORDER

As new and material evidence has been received, the application to reopen the claim of service connection for asbestosis is granted; to this extent only, the appeal is allowed.



REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

In this case, the private and VA treatment records contain diagnoses of chronic obstructive pulmonary disease in connection with a history of asbestos exposure.  As such, the first McLendon element has been met.

Concerning the second McLendon element, the Veteran has claimed that his current pulmonary problems are the result of exposure to asbestos while he was on active duty.  He has asserted that he was exposed to asbestos while crossing the Pacific Ocean on an old Naval ship.  He has also asserted that as a machine gunner, he wore asbestos gloves while on active duty.  The Board finds the Veteran's remarks regarding asbestos exposure while on active duty to be competent, as this testimony involves events observed through the senses.  Further, as the other evidence of record does not appear to contradict the Veteran's report; his statements have also been found to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In particular, the Board notes that the Veteran's DD-214 shows that he served with infantry, and he was awarded the Purple Heart and the Combat Infantryman Badge.

Turning to the third McLendon element, a February 1995 letter from a private doctor reflects that the Veteran had obstructive pulmonary disease that was 20 percent attributable to asbestos exposure and 80 percent to cigarette smoking.  The letter also suggests that the Veteran had a 41-year post-service history of exposure to asbestos as a plumber.   As such, the February 1995 letter provides a connection between the Veteran's current pulmonary disability and exposure to asbestos, but it is unclear whether that exposure was the Veteran's alleged in-service exposure or his post-service exposure.  Accordingly, the Board finds VA should obtain a medical etiology opinion pursuant to 38 U.S.C.A. § 5103A.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary authorization from the Veteran, obtain all of his outstanding records from VA Medical Center Long Beach.  All attempts to locate these records must be documented in the claims folder.

2.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any pulmonary disability, to include chronic obstructive pulmonary disease (COPD) and/or asbestosis.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current pulmonary disability, to include COPD and/or asbestosis.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such pulmonary disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as a result of exposure to asbestos dust while aboard a Naval ship, and to include as exposure to asbestos through wearing fire-retardant gloves as a machine gunner.  The examiner should comment on whether this military exposure contributed in any way to the Veteran's current respiratory disability, even in spite of the Veteran's post-service exposure to asbestos as a plumber.

Any opinion expressed must be accompanied by a complete rationale.

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


